EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2017-0050039, filed on 04/18/2017.

Response to Arguments

3.	Applicant’s arguments, see P. 10-11, filed 04/28/2017, with respect to Double Patenting have been fully considered and are persuasive. The Double Patenting have been withdrawn.

Allowable Subject Matter

4.	Claims 1-10 are allowed.

HONG et al. (US PGPUB./Pat. No. 20170068447) teach a mobile terminal (100) comprises a display and a controller that is configured to control the brightness of a region. The controller is configured to cause the display to display a screen for lock release. The touch input is applied to the region through an execution screen of the application.

THOMPSON et al. (US PGPUB./Pat. No. 20170220842) teach a method involves placing the electronic device in a first power mode is a doze mode (802). The fingerprint controller is in a low power mode. The object proximate to the sensing region is scanned. The validation mode (804) is executed to determine whether the object is a fingerprint. The wake up signal directly sends from the touch controller to the fingerprint controller and placing the fingerprint controller in a second power mode. The second power mode is a higher power mode than the first power mode. The image of the fingerprint captured (806).

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…using a plurality of pixels outside the biometric sensing area, change a background color of an application window into a black state or a low luminance state when a user interface in the application window is displayed in the biometric sensing area, the user interface overlapped with the biometric sensing area…” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571)270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628